Citation Nr: 1146312	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at an April 2011 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In June 2011 the Board remanded the Veteran's claim for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's left shoulder disorder has not been shown to be related to active service.


CONCLUSION OF LAW

The Veteran's left shoulder disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated April 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded two separate VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a left shoulder disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for a left shoulder disorder in March 2007.  In an October 2007 rating decision the RO denied entitlement to service connection for that disorder.  The Veteran submitted a Notice of Disagreement (NOD) in July 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2008.  The Veteran's claim first came before the Board in June 2011, at which time it was remanded for further development.  The development requested has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The relevant evidence of record on this issue includes service treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran.

The Veteran's service treatment records are entirely negative for any findings associated with a left shoulder disorder.  Those records do indicate that the Veteran was treated for a right shoulder injury starting in January 2001.  At that time the Veteran complained of right shoulder pain for the past several months.  He stated that the pain began while crabbing, which involves overhand throwing of nets.  Examiner indicated that the Veteran was able to passively abduct to 90 degrees but had some pain and weakness with resistance.  A rotator cuff injury was diagnosed.  A physical therapy note from one week later also notes that it was the Veteran's right shoulder that was being treated.  In March 2001 the Veteran again reported right shoulder pain.  Service treatment records from September 2001 indicate that the Veteran's right shoulder no longer exhibited pain or weakness and the Veteran was returned to full duty.  In September 2002, during the Veteran's retirement physical it was noted that the Veteran had a history of right shoulder pain.  Moreover, on his Report of Medical Assessment, the Veteran wrote that he intended to seek Department of Veterans Affairs disability for right shoulder pain.  This notation is made in the Veteran's own handwriting.

A VA fee-based examination was provided in June 2007.  The examiner found that the Veteran had left shoulder degenerative joint disease.  No right shoulder disorder was diagnosed.  

Private treatment records from May 2007 and July 2007 also indicate treatment for a left shoulder disorder.  Subsequent private treatment records from throughout 2008 also indicated treatment for a left shoulder disorder.

In April 2011 the Veteran testified a videoconference hearing.  During that hearing the Veteran reported that the injury he sustained in service was actually to his left shoulder.  He stated that he began having problems with his shoulder because he used to do a lot of lifting of tents and other heavy equipment.  He stated that he has never injured his right shoulder, that he has never been treated for a right shoulder injury and that it has always been his left shoulder.

In August 2011 the Veteran was afforded an additional VA examination.  The examiner indicated that he reviewed the Veteran's service treatment records and the Veteran's claims file.  He noted that the Veteran had been treated in service for right shoulder pain.  He also noted post-service treatment records indicate treatment for left shoulder pain.  During the examination the Veteran reported that his right shoulder was fine, but that he has significant pain in his left shoulder.  Physical examination revealed that the Veteran had a positive rotator cuff impingement test on the left and prominence of the left acromioclavicular joint.  X-rays were performed and the examiner diagnosed the Veteran with left shoulder A-C joint osteoarthritis, left shoulder rotator cuff impingement and a painful and decreased range of motion for the left shoulder.  The examiner opined that it was less likely than not that the Veteran's left shoulder condition was caused or aggravated by the Veteran's period of service.  He noted that all of the Veteran's service treatment records noted that it was the Veteran's right shoulder, not his left shoulder.  He noted the Veteran's assertion that it was actually his left shoulder, but determined that this was not supported by the record. 

After a thorough review of the evidence the Board concludes that entitlement to service connection for a left shoulder disorder is not warranted.  There is no indication that the Veteran had any symptoms of or was treated for a left shoulder disorder at any time during service or for several years thereafter.


A veteran is competent to provide evidence about symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board notes the Veteran's assertion that the right shoulder injuries and treatment received in service were actually for his left shoulder, and that it has always been in left shoulder that has given him trouble, are competent.  However, the Board does not find the Veteran's statements about having been treated for a left shoulder disorder in service to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

As noted above, the Veteran's service treatment records show treatment for the right shoulder on several separate occasions.  In addition, in a September 2002 Report of Medical Assessment the Veteran himself wrote that he intended to seek Department of Veterans Affairs disability for right shoulder pain.  In his March 2007 claim the Veteran filed for entitlement to service connection for bilateral shoulder pain.  Finally, the Veteran's recent assertion that it was actually his left shoulder which was injured in service was only made in the context of a claim for monetary benefits after entitlement to service connection for that condition was denied and it was determined that the Veteran did not demonstrate a current right shoulder disorder.  For these reasons, the Board finds that the Veteran's recent statement is not credible, and that the most probative evidence shows that the Veteran was not treated in service for a left shoulder disorder.

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of a left shoulder disorder and of a nexus or relationship between that condition and service.  The Veteran has presented no evidence of any link between his current left shoulder disorder and any incident of service beyond his own unsupported and directly contradictory statements.  

Accordingly, the Board places the greatest probative value on the August 2011 VA examination.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The evidence supporting the Veteran's claim that he has a left shoulder disorder that is related to service consists solely of his own non-credible statements. 

In the absence of any credible evidence relating the Veteran's current left shoulder disorder to events in service or evidence showing that he has had a left shoulder disorder dating back to his period of service, the claim for service connection must be denied.  

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's left shoulder disorder began during active service or is causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a left shoulder disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


